 1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 2                                                                   EASTERN DISTRICT OF WASHINGTON




 3
                                                                      Jun 20, 2019
                                                                          SEAN F. MCAVOY, CLERK


 4

 5                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7
      MARTIN ALVAREZ, d/b/a Martin’s
 8    Grower Solutions; and                      NO: 4:18-CV-5194-RMP
      SCOTTSDALE INSURANCE
 9    COMPANY, as subrogee,                      ORDER OF DISMISSAL WITH
                                                 PREJUDICE
10                                 Plaintiffs,

11          v.

12    JR SIMPLOT COMPANY, d/b/a
      Simplot Grower Solutions,
13
                                   Defendant.
14

15         BEFORE THE COURT is the parties’ Stipulation of Dismissal with

16   Prejudice, ECF No. 13. Having reviewed the Stipulation and the record, the Court

17   finds good cause to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. The Stipulation of Dismissal with Prejudice, ECF No. 13, is

19               APPROVED.

20         2. Plaintiffs’ Complaint is dismissed with prejudice and without fees or costs

21               to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED June 20, 2019.

 7
                                                s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
